Citation Nr: 0207558	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  97-31 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a right inguinal hernia with ilio-inguinal nerve 
impairment, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from November 1962 to July 
1966, November 1969 to November 1972 and January 1975 to 
January 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Louis, Missouri.  The veteran has raised 
arguments relevant to entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  The RO denied 
entitlement to TDIU by rating decision dated in October 2000.  
The issue was not thereafter addressed in any written 
communication received from the veteran or his representative 
until May 2002, when the veteran's representative submitted 
written argument in support of the appeal.  The TDIU issue 
was also addressed in written argument submitted by the 
representative in June 2002.  Since neither of the foregoing 
presentations was identified as a notice of disagreement and 
both were submitted after the expiration of the period for 
initiating an appeal with the submission of a notice of 
disagreement, the Board has concluded that the representative 
is raising a new claim of entitlement to a TDIU.  The TDIU 
claim is not inextricably intertwined with the increased 
evaluation issue currently before the Board.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994).  Therefore, the claim for a 
TDIU is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran has severe right ilio-inguinal nerve 
impairment and a recurrent, but small and readily reducible, 
right inguinal hernia.


CONCLUSION OF LAW

The postoperative residuals of a right inguinal hernia with 
ilio-inguinal nerve impairment warrant a 10 percent 
evaluation for ilio-inguinal nerve impairment and a separate 
10 percent evaluation for a recurrent right inguinal hernia. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 
4.114, Diagnostic Code 7338, §§ 4.124, 4.124a, Diagnostic 
Codes 8530, 8630, 8730 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the veteran has been notified of the law 
and regulations governing the evaluation of inguinal hernias 
and nerve involvement, the evidence considered by the RO and 
the reasons for its determination.  In addition the RO has 
afforded the veteran appropriate examinations.  Neither the 
veteran nor his appointed representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Thus, the Board 
finds that the facts pertinent to this claim have been 
properly developed and no further action is required to 
comply with the VCAA or the implementing regulations.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By rating decision dated in July 1989, the RO granted service 
connection for status post right inguinal hernia with 
entrapped ilioinguinal nerve, and assigned a 10 percent 
rating pursuant to Diagnostic Code 7338-8530, effective July 
26, 1988.  By rating decision dated in May 1991, the RO 
reduced the assigned rating to noncompensable, effective 
August 1, 1991.  By rating decision dated in March 1992, the 
assigned evaluation was increased to 10 percent, effective 
December 31, 1992.  Thereafter, the Board granted restoration 
of a 10 percent rating for the period from August 1, 1991, to 
December 30, 1991.  The 10 percent evaluation remained in 
effect when the veteran filed his current claim for an 
increased evaluation in October 1996.

The veteran presented for a VA examination in December 1997.  
At that time he gave a history of five hernia surgeries, the 
last one done in or around 1984/1986.  The VA examiner noted 
a small sliding reducible inguinal hernia when the veteran 
was coughing or straining, which self-reduced upon the 
cessation of activity.  There was slight tenderness.  In 
connection with neurologic examination, the veteran 
complained of pain that prevents him from driving a truck and 
that is exacerbated with activities such as climbing stairs.  
He also complained of right upper thigh/groin region 
numbness.  The veteran evidenced 5/5 strength in the lower 
extremities.  Sensory examination revealed decreased touch 
and pinprick sensations in the right groin region and a 
slightly decreased light touch and pinprick sensation in the 
medial aspect of his right upper thigh.  The surgical scar 
was stated to be well healed.  

In December 1998, the veteran underwent a VA digestive 
conditions examination.  He reported chronic right inguinal 
pain caused by a large amount of scar tissue that had 
entrapped the ilioinguinal nerve.  He indicated he was unable 
to work due to pain when lifting.  He indicated the pain was 
continuous, waking him at night and limiting his ability to 
stand for more than ten or 15 minutes.  Examination revealed 
multiple scars over the right inguinal area.  The veteran was 
diffusely tender to palpation over the right groin and right 
scrotum.  The examiner noted the veteran's long-standing 
history of right inguinal pain, with unsuccessful attempts to 
anesthetize the nerve.  The examiner opined that such did not 
render the veteran unemployable, noting he was able to walk 
without assistance and had enjoyed relatively good health 
with the exception of leg pain.  The examiner indicated the 
veteran was at least 50 percent disabled from chronic pain.

The claims file contains a February 2000 VA examination 
report, indicating review of the claims file.  The examiner 
noted having previously examined the veteran and opined that 
100 percent of the veteran's pain was due to right inguinal 
hernia pain.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

38 C.F.R. § 4.114, Diagnostic Code 7338 provides that a 
noncompensable rating is assigned where an inguinal hernia is 
not operated but remediable, or where it is small, reducible, 
or without true hernia protrusion.  A 10 percent rating is 
warranted for a recurrent postoperative inguinal hernia that 
is readily reducible and well supported by a truss or belt.  
A 30 percent rating is warranted for a small recurrent 
postoperative, or unoperated irremediable, inguinal hernia, 
which is not well supported by a truss or is not readily 
reducible.  A 60 percent rating is appropriate for a large 
postoperative recurrent inguinal hernia that is considered 
inoperable and which is not well supported under ordinary 
conditions and which is not readily reducible.  

Diagnostic Codes 8510 to 8730 (2001) pertain to neurologic 
impairment, providing for the evaluation of complete and 
incomplete paralysis as well as neuritis and neuralgia.  
38 C.F.R. § 4.124a generally provides that the term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
It further provides that when the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123 (2001).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

Severe to complete paralysis of the ilioinguinal nerve 
warrants a 10 percent evaluation while mild to moderate 
impairment of this nerve warrants a noncompensable 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8530.  
Neuritis and neuralgia of the ilioinguinal nerve are 
evaluated under Diagnostic Codes 8630, 8730, respectively.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

The veteran is currently in receipt of the maximum available 
rating based on impairment of the ilioinguinal nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8530.  As such, no higher 
schedular rating is warranted based on neurologic involvement 
status post hernia repair.

As noted above, inguinal hernias are rated under Diagnostic 
Code 7338.  By regulatory amendment effective July 2, 2001, 
changes were made to the schedular criteria for evaluating 
diseases of the digestive system.  Where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In the 
veteran's case, however, neither version is more advantageous 
to the veteran in that the criteria for evaluating inguinal 
hernias are identical in both the old and revised versions.  
See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2000 & 2001).  
Hence, there is no due process bar for the Board to proceed 
with the appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board notes that at the time of VA examination in 
December 1997, the veteran  evidenced a small sliding 
reducible hernia on the right, despite multiple prior hernia 
operations.  Diagnostic Code 7338 provides that where a 
hernia is recurrent post-operatively, but readily reducible, 
a 10 percent rating is warranted.  Although the evaluation of 
the same manifestation of a disability under different 
diagnostic codes is to be avoided, see 38 C.F.R. § 4.14, it 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, the hernia 
recurrence is a manifestation distinct from symptoms of 
ilioinguinal nerve entrapment.  The competent evidence dated 
subsequent to the 1997 VA examination does not rule out the 
presence of a recurrent right hernia.  As such, the Board 
finds that assignment of a separate 10 percent rating is 
warranted.  No higher rating is warranted, however, in that 
the evidence clearly shows no more than a small and readily 
reducible right inguinal hernia.

The veteran argues that a higher evaluation is warranted for 
his post-operative residuals.  He cites to constant pain 
interfering with his ability to work and claims that extra-
schedular consideration is in order.  The Board has thus 
considered whether the case should be referred to the 
Director of the Compensation and Pension Services for extra-
schedular consideration.  An extra-schedular disability 
rating is warranted if the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

The veteran has indicated that he has had to stop working as 
a security guard and as a truck driver due to difficulties 
with prolonged walking, standing, or sitting, or 
participation in activities such as lifting or climbing 
stairs.  However, he has not shown any required 
hospitalizations or surgeries since in or around 1986 for his 
hernia and nerve entrapment.  Here the Board also notes that 
the December 1998 VA examiner specifically indicated the 
veteran enjoyed relatively good health with the exception of 
leg pain and that he was able to ambulate without assistance.  
The examiner stated that the veteran's post-operative right 
inguinal hernia did not prevent employment.  

In addition, the veteran has not alleged the existence of 
unusual manifestations of the disability.  Rather, the 
medical evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria, 
i.e., hernia recurrence and pain due to neurologic 
involvement.  Such symptoms and resulting limitations are 
contemplated in the ratings assigned to the veteran's post-
operative right inguinal hernia disability with nerve 
entrapment.  The Board emphasizes that the percentage ratings 
under the Schedule are themselves representative of the 
average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  The 
veteran has demonstrated no unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  

Accordingly, referral of this case for an extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

The Board having determined that the postoperative residuals 
of a right inguinal hernia with ilio-inguinal nerve 
impairment warrant a 10 percent evaluation for the ilio-
inguinal nerve impairment and a separate 10 percent 
evaluation for a recurrent right inguinal hernia, the appeal 
is granted to this extent and subject to the law and 
regulations governing the payment of monetary awards.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

